IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00118-CR

JAMES DARRELL KING,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 13373-A


                           MEMORANDUM OPINION


       James Darrell King pled guilty to the offense of injury to a child and placed on

community supervision for five years. See TEX. PENAL CODE ANN. § 22.04(f). Pursuant to

a motion to revoke to which King pled true to 12 allegations and untrue to six allegations,

King’s community supervision was revoked, and King was sentenced to 10 years in

prison.

       King’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that King’s appeal presents no issues of
arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel advised King that counsel had filed the motion and brief pursuant to Anders,

advised King of his right to review the record, and advised King of his right to submit a

response on his own behalf. King did not submit a response.

        Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the sufficiency of the evidence to support revocation; the

timeliness of the State’s motion to revoke; and the reasonableness of the sentence. After

the review, counsel concludes there is no non-frivolous issue to raise in this appeal.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we have

determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.


King v. State                                                                            Page 2
Crim. App. 2005). Accordingly, we affirm the trial court’s Nunc Pro Tunc Judgment

Revoking Community Supervision signed on March 27, 2019.

        Should King wish to seek further review of this case by the Texas Court of Criminal

Appeals, he must either retain an attorney to file a petition for discretionary review or

must file a pro se petition for discretionary review. No substitute counsel will be

appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of King is granted, and counsel

is discharged from representing King. Notwithstanding counsel’s discharge, counsel

must send King a copy of our decision, notify him of his right to file a pro se petition for

discretionary review, and send this Court a letter certifying counsel's compliance with

Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 409 n.22.

                                          TOM GRAY
                                          Chief Justice
King v. State                                                                          Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed September 11, 2019
Do not publish
[CR25]




King v. State                                    Page 4